 Case 2:19-cv-00011-UA-MRM Document 1 Filed 01/07/19 Page 1 of 11 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FT. MYERS DIVISION

WALTER CLARK,

   Plaintiff,                                       CASE NO.:

-VS-

MIDLAND CREDIT MANAGEMENT, INC.,

   Defendant.
                                     /

                     COMPLAINT AND DEMAND FOR JURY TRIAL

          COMES NOW Plaintiff, WALTER CLARK (hereinafter “Plaintiff”), by and through the

undersigned counsel, and sues Defendant, MIDLAND CREDIT MANAGEMENT, INC.

(hereinafter “Defendant”), and in support thereof respectfully alleges violations of the Telephone

Consumer Protection Act, 47 U.S.C. §227 et seq. (“TCPA”), the Florida Consumer Collection

Practices Act, Fla. Stat. §559.55 et seq. (“FCCPA”) and the Fair Debt Collection Practices Act,

15 U.S.C. § 1692 et. seq. (“FDCPA”).

                                         INTRODUCTION

          1.    The TCPA was enacted to prevent companies like MIDLAND CREDIT

MANAGEMENT, INC. from invading American citizen’s privacy and prevent abusive “robo-

calls.”

          2.    “The TCPA is designed to protect individual consumers from receiving intrusive

and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132 S.Ct. 740, 745, 181

L.Ed. 2d 881 (2012).

          3.    “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

modern civilization, they wake us up in the morning; they interrupt our dinner at night; they

                                                1
 Case 2:19-cv-00011-UA-MRM Document 1 Filed 01/07/19 Page 2 of 11 PageID 2



force the sick and elderly out of bed; they hound us until we want to rip the telephone out of the

wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give telephone

subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm

Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014).

       4.      According to the Federal Communications Commission (FCC), “Unwanted calls

and texts are the number one complaint to the FCC. There are thousands of complaints to the

FCC every month on both telemarketing and robocalls. The FCC received more than 215,000

TCPA complaints in 2014." https://www.fcc.gov/document/fact-sheet-consumer-protection-

proposal

                                 JURISDICTION AND VENUE


       5.      This is an action for damages exceeding Seventy-Five Thousand Dollars

($75,000.00) exclusive of attorney fees and costs.

       6.      Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA.

       7.      Subject matter jurisdiction, federal question jurisdiction, for purposes of this

action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts

shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

of the United States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii). See

Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B.,

746 F.3d 1242, 1249 (11th Cir. 2014)

       8.      The alleged violations described herein occurred in Lee County, Florida.

Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2), as it is the




                                                   2
 Case 2:19-cv-00011-UA-MRM Document 1 Filed 01/07/19 Page 3 of 11 PageID 3



judicial district in which a substantial part of the events or omissions giving rise to this action

occurred.

                                  FACTUAL ALLEGATIONS

       9.      Plaintiff is a natural person, and citizen of the State of Florida, residing in Lee

County.

       10.     Plaintiff is a “consumer” as defined in Florida Statute 559.55(8) and 15 U.S.C. §

1692(a)(3).

       11.     Plaintiff is an “alleged debtor.”

       12.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

       13.     Defendant is a corporation which was formed in Kansas with its principal place of

business located at 3111 Camino Del Rio North, Suite 103, San Diego, California 92108 and

which conducts business in the State of Florida through its registered agent, Corporation Service

Company located at 1201 Hays Street, Tallahassee, Florida 32301.

       14.     Defendant is a “debt collector” as defined by Florida Statute § 559.55(7) and 15

U.S.C. § 1692(a)(6).

       15.     The debt that is the subject matter of this complaint is a “consumer debt” as

defined by Florida Statute §559.55(6) and U.S.C. § 1692(a)(5).

       16.     Defendant called Plaintiff on Plaintiff’s cellular telephone approximately five

hundred (500) times in an attempt to collect a debt.

       17.     Defendant attempted to collect an alleged debt from the Plaintiff by this campaign

of telephone calls.




                                                   3
 Case 2:19-cv-00011-UA-MRM Document 1 Filed 01/07/19 Page 4 of 11 PageID 4



       18.     Defendant intentionally harassed and abused Plaintiff on numerous occasions by

calling several times during one day, and on back to back days, with such frequency as can

reasonably be expected to harass.

       19.     Upon information and belief, some or all of the calls the Defendant made to

Plaintiff’s cellular telephone number were made using an “automatic telephone dialing system”

which has the capacity to store or produce telephone numbers to be called, using a random or

sequential number generator (including but not limited to a predictive dialer) or an artificial or

prerecorded voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter

“autodialer calls”). Plaintiff will testify that he knew it was an autodialer because of the vast

number of calls he received and because he heard a pause when he answered his phone, there

was a delay before a voice came on the line and he received prerecorded messages from

MIDLAND CREDIT MANAGEMENT, INC.

       20.     Plaintiff believes the calls were made using equipment which has the capacity to

store numbers to be called and to dial such numbers automatically.

       21.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

number (239) ***-9232, and was the called party and recipient of Defendant’s calls.

       22.     Defendant placed an exorbitant number of calls to Plaintiff’s cellular telephone

(239) ***-9232 in an attempt to collect on an alleged credit card debt.

       23.     On several occasions over the last four (4) years, Plaintiff instructed Defendant’s

agent(s) to stop calling his cellular telephone.

       24.     In or about June 2018, Plaintiff communicated with Defendant from his

aforementioned cellular telephone number and instructed Defendant’s agent to cease calling.




                                                   4
 Case 2:19-cv-00011-UA-MRM Document 1 Filed 01/07/19 Page 5 of 11 PageID 5



        25.     During the aforementioned June 2018 phone call with Defendant, Plaintiff

unequivocally revoked any express consent Defendant may have mistakenly believed they had

for placement of telephone calls to Plaintiff’s aforementioned cellular telephone number by the

use of an automatic telephone dialing system or a pre-recorded or artificial voice.

        26.     Each and every subsequent call the Defendant made to the Plaintiff’s

aforementioned cellular telephone number was done so without the “express consent” of the

Plaintiff.

        27.     Each and every subsequent call the Defendant made to the Plaintiff’s

aforementioned cellular telephone number was knowing and willful.

        28.     Despite actual knowledge of their wrongdoing, the Defendant continued the

campaign of abuse, calling the Plaintiff despite the Plaintiff informing Defendant that he was not

the individual for whom they were calling.

        29.     Defendant has placed approximately five hundred (500) calls to Plaintiff’s

aforementioned cellular telephone numbers. Due to the volume and time period over which he

received automated calls, Plaintiff was not able to properly catalogue each and every call he

received from Defendant; thus, the exact number of calls will be established after a thorough

review of Defendant’s records.

        30.     Defendant has a corporate policy to use an automatic telephone dialing system or

a pre-recorded or artificial voice to individuals just as it did to the Plaintiff’s cellular telephone in

this case.

        31.     Defendant has a corporate policy to use an automatic telephone dialing system or

a pre-recorded or artificial voice, just as it did to the Plaintiff’s cellular telephone in this case,

with no way for the consumer, or Defendant to remove the number.


                                                   5
 Case 2:19-cv-00011-UA-MRM Document 1 Filed 01/07/19 Page 6 of 11 PageID 6



        32.     Defendant’s corporate policy is structured as to continue to call individuals like

the Plaintiff, despite these individuals explaining to Defendant they wish for the calls to stop.

        33.     Defendant has numerous other federal lawsuits pending against them alleging

similar violations as stated in this Complaint.

        34.     Defendant has numerous complaints against them across the country asserting that

their automatic telephone dialing system continues to call despite being requested to stop.

        35.     Defendant has had numerous complaints from consumers against them across the

country asking to not be called, however the Defendant continues to call the consumers.

        36.     Defendant’s corporate policy provided no means for the Plaintiff to have his

number removed from the call list.

        37.     Defendant has a corporate policy to harass and abuse individuals despite actual

knowledge that the called parties do not wish to be called.

        38.     None of Defendant’s telephone calls placed to Plaintiff were for “emergency

purposes” as specified in 47 U.S.C. §227(b)(1)(A).

        39.     Defendant willfully and/or knowingly violated the TCPA with respect to the

Plaintiff.

        40.     From each and every call placed without express consent by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion upon

his right of seclusion.

        41.     From each and every call without express consent placed by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of the occupation of his cellular telephone line

and cellular phone by unwelcome calls, making the phone unavailable for legitimate callers or

outgoing calls while the phone was ringing from Defendant’s call.


                                                  6
 Case 2:19-cv-00011-UA-MRM Document 1 Filed 01/07/19 Page 7 of 11 PageID 7



         42.   From each and every call placed without express consent by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of her time. For

calls he answered, the time he spent on the call was unnecessary as he had repeatedly asked for

the calls to stop. Even for unanswered calls, Plaintiff had to waste time to unlock the phone and

deal with missed call notifications and call logs that reflected the unwanted calls. This also

impaired the usefulness of these features of Plaintiff’s cellular phone, which are designed to

inform the user of important missed communications.

         43.   Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone was an injury in the form of a nuisance and annoyance to Plaintiff. For calls that were

answered, Plaintiff had to go to the unnecessary trouble of answering them. Even for unanswered

calls, Plaintiff had to waste time to unlock the phone and deal with missed call notifications and

call logs that reflected the unwanted calls. This also impaired the usefulness of these features of

Plaintiff’s cellular phone, which are designed to inform the user of important missed

communications.

         44.   Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell phone’s battery

power.

         45.   Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone where a voice message was left which occupied space in Plaintiff’s phone or network.

         46.   Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely his cellular phone and

his cellular phone services.




                                                  7
 Case 2:19-cv-00011-UA-MRM Document 1 Filed 01/07/19 Page 8 of 11 PageID 8



        47.     As a result of the calls described above, Plaintiff suffered an invasion of privacy.

Plaintiff was also affect in a personal and individualized way by stress and aggravation.

                                            COUNT I
                                     (Violation of the TCPA)

        48.     Plaintiff fully incorporates and realleges paragraphs one (1) through forty seven

(47) as if fully set forth herein.

        49.     Defendant willfully violated the TCPA with respect to the Plaintiff, especially for

each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff notified

Defendant that he wished for the calls to stop.

        50.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

telephone using an automatic telephone dialing system or prerecorded or artificial voice without

Plaintiff’s prior express consent in violation of federal law, including 47 U.S.C §

227(b)(1)(A)(iii).

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against MIDLAND CREDIT MANAGEMENT, INC. for statutory damages, punitive

damages, actual damages, treble damages, enjoinder from further violations of these parts and

any other such relief the court may deem just and proper.

                                             COUNT II
                                     (Violation of the FCCPA)

        51.     Plaintiff fully incorporates and realleges paragraphs one (1) through forty seven

(47) as if fully set forth herein.

        52.     At all times relevant to this action Defendant is subject to and must abide by the

laws of the State of Florida, including Florida Statute § 559.72.




                                                  8
 Case 2:19-cv-00011-UA-MRM Document 1 Filed 01/07/19 Page 9 of 11 PageID 9



        53.     Defendant has violated Florida Statute §559.72(7) by willfully communicating

with the debtor or any member of her or his family with such frequency as can reasonably be

expected to harass the debtor or her or his family.

        54.     Defendant has violated Florida Statute §559.72(7) by willfully engaging in other

conduct which can reasonably be expected to abuse or harass the debtor or any member of her or

his family.

        55.     Specifically, after Plaintiff requested Defendant stop calling, Defendant continued

to call Plaintiff at the rate of up to twelve (12) calls per day.

        56.     The calls from Defendant began at 7:30 a.m. and continued until 10 p.m. or 11

p.m. on all days of the week including Saturdays and Sundays.

        57.     The Defendant utilized different numbers and different agents to call Plaintiff.

        58.     The Defendant placed multiple calls to Plaintiff on the same day.

        59.     The Defendant’s calls interrupted Plaintiff’s job as a customer service provider.

        60.     The Defendant’s calls prevented Plaintiff from sleeping.

        61.     The Defendant’s calls interrupted Plaintiff’s mealtimes.

        62.     The Defendant’s calls interfered with time Plaintiff spent with his family.

        63.     The Defendant’s calls occurred while Plaintiff was driving.

        64.     Plaintiff would answer Defendant’s calls and be met with silence for a prolonged

period of time before an agent of Defendant would identify himself or herself.

        65.     Defendant’s actions have directly and proximately resulted in Plaintiff’s prior and

continuous sustaining of damages as described by Florida Statute §559.77.

                WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against MIDLAND CREDIT MANAGEMENT, INC. for statutory


                                                    9
Case 2:19-cv-00011-UA-MRM Document 1 Filed 01/07/19 Page 10 of 11 PageID 10



damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts and any other such relief the court may deem just and proper.

                                            COUNT III
                                     (Violation of the FDCPA)

        66.     Plaintiff fully incorporates and realleges paragraphs one (1) through forty seven

(47) as if fully set forth herein.

        67.     At all times relevant to this action Defendant is subject to and must abide by 15

U.S.C. § 1692 et seq.

        68.     Defendant has violated 15 U.S.C. § 1692(d) by willfully engaging in conduct the

natural consequence of which is to harass, oppress, or abuse any person in connection with the

collection of a debt.

        69.     Defendant has violated 15 U.S.C. § 1692(d)(5) by causing a telephone to ring or

engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.

        70.     Defendant has violated 15 U.S.C. § 1692(f) by using unfair and unconscionable

means to collect or attempt to collect any debt.




                                                   10
Case 2:19-cv-00011-UA-MRM Document 1 Filed 01/07/19 Page 11 of 11 PageID 11



       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant for statutory damages, punitive damages, actual damages, costs,

interest, attorney fees, enjoinder from further violations of these parts and any other such relief

the court may deem just and proper.

                                              Respectfully submitted,

                                             /s/ Janelle Neal
                                              Janelle Neal, Esq.
                                              Florida Bar No.: 774561
                                              Morgan & Morgan, Tampa, P.A.
                                              One Tampa City Center
                                              201 N. Franklin Street, 7th Floor
                                              Tampa, FL 33602
                                              Tele: (813) 223-5505
                                              Fax: (813) 223-5402
                                              JNeal@forthepeople.com;
                                              MMartinez@forthepeople.com
                                              Attorney for Plaintiff




                                                11
